Order, Supreme Court, New York County (Marylin G. Diamond, J.), entered March 1, 2006, which granted defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
In this employment discrimination action, the record demonstrates that plaintiffs’ terminations, as general manager and controller of defendant hotel, resulted from the hotel’s perceived need to reduce expenses and implement new strategies in the face of declining revenues. Although plaintiffs questioned the business judgment of the layoffs, a “discharged employee must do more than challenge the employer’s decision as contrary to ‘sound business or economic policy,’ since such an argument does not give rise to the inference that the employee’s discharge was due to age discrimination” (loele v Alden Press, 145 AD2d 29, 37 [1989]). In short, defendants presented valid rather than pretextual reasons why a change in management was needed, and plaintiffs failed to raise a triable issue as to whether the reasons offered for their termination were merely a pretext for discrimination (see Forrest v Jewish Guild for the Blind, 3 NY3d 295 [2004]). Concur—Friedman, J.P., Nardelli, Sweeny, McGuire and Malone, JJ.